                                          Case 3:19-cv-04303-WHO Document 85 Filed 09/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE TORLIATT,                                  Case No. 19-cv-04303-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                 v.                                          CONSOLIDATE HEARING
                                   9

                                  10     OCWEN LOAN SERVICING, LLC,                          Re: Dkt. No. 73
                                                        Defendant.
                                  11

                                  12          Defendant Ocwen Loan Servicing, LLC (“Ocwen”) moves to consolidate the hearings for
Northern District of California
 United States District Court




                                  13   its Motion to Stay Class-Related Proceedings (“Motion”) with plaintiff Lawrence Torliatt’s

                                  14   Motion to Appoint Interim Class Counsel and Motion for Order Under the All Writs Act, which is

                                  15   currently set for hearing on September 11, 2020. Dkt. No. 73. Torliatt does not dispute Ocwen’s

                                  16   assertions that the issues in these motions are linked but opposes the Motion on the grounds that

                                  17   the Morris settlement may be approved before resolution of the parties’ motions in this matter.

                                  18   Dkt. No. 80. Torliatt states that the October 7, 2020 hearing date that Ocwen proposes falls two

                                  19   days after the relevant close of briefing in the Morris action. Id.

                                  20          Ocwen’s Motion is GRANTED, and the hearings in the above three motions are

                                  21   consolidated. These matters shall be heard on September 23, 2020 at 2:00 p.m. The briefing

                                  22   schedule for these motions will remain the same.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 9, 2020

                                  25

                                  26
                                                                                                     William H. Orrick
                                  27                                                                 United States District Judge
                                  28
